526 A.2d 1392 (1987)
STATE of Maine
v.
Robert PEASLEE.
Supreme Judicial Court of Maine.
Argued June 1, 1987.
Decided June 22, 1987.
R. Christopher Almy, Dist. Atty., Philip Worden (orally), Asst. Dist. Atty., Dover-Foxcroft, for plaintiff.
Mark S. Kierstead (orally), Waterville, for defendant.
Before McKUSICK, C.J., and NICHOLS, GLASSMAN, SCOLNIK and CLIFFORD, JJ.
NICHOLS, Justice.
The Defendant, Robert Peaslee, appeals from a judgment of Superior Court (Piscataquis County) convicting him after a jurywaived trial of operating a motor vehicle while under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (Supp.1986). The Defendant challenges the investigatory stop of his vehicle, made by a Dover-Foxcroft police officer acting upon certain information transmitted to him by radio by a Milo police officer who had observed the Defendant's vehicle before it crossed the town line. The Defendant's motion to suppress evidence derived from this stop had been denied by the District Court (Dover-Foxcroft).
To justify an investigatory stop of an automobile the officer must be able to point to specific and articulable facts that, taken together with rational inferences therefrom, reasonably warrant suspicion of unlawful conduct on the part of the occupant of the automobile. The officer's informant need not himself testify at the suppression hearing. The test is whether the information given contains sufficient indicia of reliability, not whether it establishes the truth of these particular facts. State v. McKenzie, 440 A.2d 1072, 1075 (Me. 1982).
Upon the record before the District Court, the motion to suppress was properly denied.
The entry is:
Judgment affirmed.
All concurring.